Citation Nr: 0810539	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-34 006	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and if so, whether service connection is 
warranted for the claimed disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
traumatic organic brain syndrome (claimed as radiation burns 
on the front of the brain), to include as secondary to 
radiation exposure, and if so, whether service connection is 
warranted for the claimed disability.

3.  Entitlement to service connection for leukocytosis, to 
include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and April 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.  Although the 
veteran requested a hearing before the Board, he failed to 
attend his hearing scheduled for October 2007.  His request 
for a Board hearing is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).

The veteran's accredited representative asserts in the 
February 2008 Appellant's Brief that the issue of entitlement 
to service connection for traumatic organic brain syndrome 
(claimed as radiation burns on the front of the brain), to 
include as secondary to radiation exposure, was improperly 
adjudicated as a request to reopen a previously disallowed 
claim on this same issue.  However, a review of the claims 
folder reveals that the veteran was denied service connection 
for traumatic organic brain syndrome, to include as a 
residual of radiation exposure, by RO rating decision dated 
in March 1989.  As such, the Board concludes that the issue 
on appeal was properly characterized as a request to reopen a 
previously disallowed claim under 38 C.F.R. § 3.156 (2007) 
and that the RO properly adjudicated it as such.  





FINDINGS OF FACT

1.  A March 1989 rating decision denied the veteran's claims 
of entitlement to service connection for a left knee disorder 
and traumatic organic brain syndrome (claimed as radiation 
burns on the front of the brain), to include as secondary to 
radiation exposure.  The veteran was notified of his 
appellate rights, but did not file a notice of disagreement 
with respect to either of these issues.

2.  Evidence received since the March 1989 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's previously disallowed claim of entitlement to 
service connection for a left knee disorder.

3.  Evidence received since the March 1989 rating decision is 
cumulative of the evidence of record at the time of the prior 
denial and does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for traumatic organic brain syndrome (claimed as 
radiation burns on the front of the brain), to include as 
secondary to radiation exposure.

4.  The competent and credible evidence of record fails to 
demonstrate that the veteran's current degenerative arthritis 
of the left knee manifested during service, manifested within 
one year of service separation, or is otherwise related to 
military service.  

5.  The competent evidence fails to demonstrate that the 
veteran has a current disability manifested by or related to 
chronic leukocytosis.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision which denied the veteran's 
claims of entitlement to service connection for a left knee 
disorder and traumatic organic brain syndrome (claimed as 
radiation burns on the front of the brain), to include as 
secondary to radiation exposure, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1003 (2007).

2.  Evidence received since the March 1989 rating decision in 
connection with veteran's claim of entitlement to service 
connection for a left knee disorder is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Evidence received since the March 1989 rating decision in 
connection with veteran's claim of entitlement to service 
connection for traumatic organic brain syndrome (claimed as 
radiation burns on the front of the brain), to include as 
secondary to radiation exposure, is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  A left knee disorder was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Leukocytosis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

With respect to the veteran's requests to reopen previously 
disallowed claims of entitlement to service connection for a 
left knee disorder and traumatic organic brain syndrome 
(claimed as radiation burns on the front of the brain), to 
include as secondary to radiation exposure, the Board 
observes that the Court of Appeals for Veterans Claims 
(Court) has prescribed additional notice requirements.  
Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In the present case, the Board finds that VA provided the 
veteran with necessary and proper VCAA notice regarding all 
of his claims on appeal.  In this regard, letters sent to the 
veteran in August 2004 and January 2006 notified him of the 
evidence and information necessary to establish entitlement 
to his original and underlying claims to service connection 
for left knee disorder, traumatic organic brain syndrome, and 
leukocytosis.  Moreover, the August 2004 letter provided 
appropriate notice regarding what constituted new and 
material evidence, and specifically informed him what 
evidence and information was necessary to reopen his 
previously disallowed claims.  The August 2004 and January 
2006 letters also advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, these letters expressly informed the veteran of the 
need to submit any pertinent evidence in his possession.  

The Board notes that the veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with the Court's recent holding in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Nevertheless, the 
Board finds this error to be nonprejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the Board has concluded that a preponderance of the 
evidence is against all of his claims on appeal.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision.  

Finally, the Board observes that the August 2004 and January 
2006 letters were sent to the veteran prior to the October 
2004 and April 2006 rating decisions, respectively.  Thus, 
VCAA notice with respect to the elements addressed in this 
letter was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that there has also been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, relevant service 
medical records are associated with the claims folder, as 
well as all relevant and available VA and private treatment 
records identified by the veteran.  

The veteran indicated during this appeal that he was treated 
for his claimed disabilities at the VA Medical Centers (MC) 
in Tampa, Florida between 1978 and 1979 and Phoenix, Arizona 
between 1979 and 1981.  However, a request for such records 
returned negative responses from both facilities.  The 
veteran was notified of the unavailability of these records 
in an August 2005 statement of the case.  Under such 
circumstances, the Board finds that further attempts to 
obtain such records would be futile and that that VA has 
fulfilled its duty to assist the veteran in obtaining these 
outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2).

In addition to the above VA treatment records, the veteran 
asserted that he was seen at the Dallas VAMC during the early 
1980s for left knee pain.  Records from the Dallas VAMC dated 
1988 are already of record; nevertheless, the RO made two 
requests in April and June 2005 for all records pertaining to 
the veteran from this facility for the period from 1981 
through 1988.  In response to the RO's request, the Dallas 
VAMC sent an appointment list showing treatment during 1988.  
Thus, it appears that treatment records before 1988 do not 
exist.  Since the 1988 clinical records are already 
associated with the claims folder, there is no need to remand 
this appeal.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The Board notes that the veteran reported that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA) at an April 2005 VA examination.  The 
Board has considered whether a remand is necessary to obtain 
records pertaining to the veteran's SSA disability claim; 
however, the veteran indicated that these benefits pertain to 
a low back disability.  As the issue of service connection 
for a low back disability is not on appeal, such records are 
not relevant to the Board's inquiry.  No remand is therefore 
necessary.  

The veteran was provided a VA examination in conjunction with 
his claimed left knee disorder; however, no VA examinations 
were provided with respect to the veteran's claimed 
leukocytosis and traumatic organic brain syndrome.  VA is 
under no duty to provide a VA examination when a veteran is 
requesting that a previously disallowed claim be reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  Yet, because the 
veteran's claim of entitlement to service connection for 
leukocytosis is an original claim for service connection, the 
Board must consider whether a VA examination is warranted by 
the evidence of record.  In the present case, the Board finds 
that a VA examination is not required because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed in more 
detail below, leukocytosis is not a disability in and of 
itself.  Moreover, the current record contains no competent 
diagnosis of a disability manifested by or related to the 
veteran's laboratory findings of chronic leukocytosis.  Thus, 
the veteran has not presented evidence to satisfy the first 
McLendon requirement.  VA is therefore not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Generally, an unappealed RO denial is final.  However, the 
veteran may request that VA reopen his claim upon the receipt 
of 'new and material' evidence.  38 U.S.C.A. § 5108 (West 
2002).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  Id.  See 
also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

A. Left Knee Disorder

The veteran was previously denied entitlement to service 
connection for a left knee disorder, namely, bursitis, by a 
March 1989 rating decision on the basis that the competent 
medical evidence failed to show that the veteran had a 
current left knee disability.  The evidence of record at the 
time of this denial consisted of the veteran's service 
medical records, Dallas VAMC treatment records dated July 
1988 through September 1988, a December 1988 VA examination 
report, and private treatment records from HCA Medical Center 
of Plano, Texas.  The RO denied the veteran's June 2004 
request to reopen this previously disallowed claim in October 
2004; the veteran received notice of the decision and timely 
appealed it.  

With respect to the evidence submitted since the March 1989 
rating decision, of note is a January 2005 MRI of the 
veteran's left knee which reflects findings of mild 
degenerative changes of the knee.  Also pertinent to the 
veteran's request to reopen his previously disallowed claim 
is the April 2005 VA examination report which provides a 
diagnosis of "symptomatic left knee with mild degenerative 
arthritis."  The Board finds such evidence to be both new 
and material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In this regard, the evidence presented was not 
available at the time of the prior decision; therefore, it is 
new.  Moreover, the evidence discussed above is material 
because it indicates that the veteran has a current left knee 
disorder, which was the basis for the prior RO denial.  The 
Board therefore holds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of this claim, and as such, the claim for 
entitlement to service connection for a left knee disorder 
must be reopened for full review.  38 C.F.R. § 3.156(a).

B. Traumatic Organic Brain Syndrome (claimed as radiation 
burns to the front of the brain)

The veteran was previously denied entitlement to service 
connection for traumatic organic brain syndrome (most 
recently claimed as radiation burns to the front of the 
brain) as secondary to radiation exposure during service by a 
March 1989 rating decision.  The claim was denied on the 
basis that the evidence of record at the time, which 
consisted of service medical records, Dallas VAMC treatment 
records dated July 1988 through September 1988, a December 
1988 VA examination report, and private treatment records 
from HCA Medical Center of Plano, Texas, did not show any 
exposure to radiation during service which led to the 
development of a traumatic organic brain syndrome.  
Additionally, the competent evidence of record at the time 
indicated that the veteran's traumatic organic brain syndrome 
was related to a June 1985 severe head injury, and not any 
injury or incident of military service.  

In June 2004 the veteran filed to reopen his claim.  An 
October 2004 RO rating decision denied the veteran's 
application to reopen due to a lack of new and material 
evidence.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the March 1989 rating decision includes more 
statements from the veteran, copies of the veteran's 
personnel records, treatment records from the Oklahoma City 
and Muskogee VAMCs dated from 1988 through April 2007, and 
private treatment records from the Dallas Pain Center, the 
Head and Spine Institute of Texas, CT Radiology Associates, 
Ltd., the Texas Pain Institute, and Dr. Carr of Denton, 
Texas.

A review of this newly received evidence reflects that the 
veteran has continued to received treatment for "significant 
neuropsychological deficits likely related to [the] 1985 
accident."  See e.g., VA Neuropsychological Testing Report 
dated December 29, 1988; see also VA Hospital Summary for 
period from September 13, to September 19, 1989.  Records 
also show that CT scans and MRIs reflect multiple areas of 
infarction involving the right hemisphere as well as deep 
frontal lobe white matter as well as a left lateral orbital 
fracture related to the June 1985 head injury.  See MRI of 
Brain dated September 19, 1991; CT scan dated September 11, 
1992; VA Hospital Summary for period from September 13, to 
September 19, 1989.  Finally, of record is a description of 
the claimed radiation exposure experienced by the veteran.  

After careful consideration, the Board concludes that this 
newly received evidence does not raise a reasonable 
possibility of substantiating the veteran's claim; thus, it 
is not material.  In this regard, the above mentioned 
evidence, while new, does not suggest that the veteran's 
traumatic organic brain syndrome is related to any in-service 
incident or injury, including possible radiation exposure.  
Instead, the veteran's post-service medical records continue 
to discuss all of the veteran's neurological and 
psychological problems in the context of his June 1985 severe 
head injury in which his head was crushed between two trucks.  
Since none of this newly submitted evidence pertains to the 
reasons for the prior denial nor raises a reasonable 
possibility of substantiating the veteran's underlying claim, 
the Board concludes that the veteran's request to reopen the 
previously disallowed claim of entitlement to service 
connection for traumatic organic brain syndrome (claimed as 
radiation burns to the front of the brain) must be denied.  
38 C.F.R. § 3.156(a).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A. Left Knee Disorder

The veteran asserts that he is entitled to service connection 
for a left knee disorder as such disability is related to an 
in-service left knee injury.  Records show that he reports 
left knee pain continuous since service.  See, e.g., VA 
Orthopedic Note dated May 12, 1995 (veteran reported a 
sixteen year history of pain with increased intensity and 
locking).  

After careful consideration of all the evidence of record, 
the Board concludes that service connection for a left knee 
disorder is not warranted.  In this regard, although the 
veteran did experience a left knee injury during service, the 
weight of the competent and credible evidence fails to show a 
diagnosis of degenerative arthritis of the left knee within 
one year of service separation or a relationship between the 
veteran's currently diagnosed degenerative arthritis of the 
left knee and his in-service injury.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran's service medical records show that he was 
involved in an automobile accident during service and treated 
for traumatic prepatellar bursitis.  See Service Clinical 
Record dated July 17, 1978.  Following five days of hospital 
bed rest, the veteran was released to duty with no 
restrictions.  See Service Record dated July 23, 1978.  He 
was evaluated approximately two months later for service 
separation, at which time it was noted that he was treated 
with "good results" in July 1978 for prepatellar bursitis 
of the left knee.  The September 1978 examination report 
indicates that a clinical examination of the veteran's left 
knee was normal and that the veteran did not report any 
"trick" knee, locked knee, or knee joint problems on his 
medical history form.  

Following service, the veteran's medical records reflect 
evaluation for complaints of left knee pain beginning in 
March 1986.  These records, however, do not demonstrate 
evidence of a left knee disability until January 2005.  See 
MRI Report dated January 31, 2005; see also April 2005 VA 
Examination Report.  Prior to January 2005, the veteran's 
medical records show evaluation for complaints of knee pain 
and instability, ultimately diagnosed as left knee pain (or 
patellofemoral pain).  See, e.g., VA Clinical Records dated 
February 26, 1992, May 12, 1995, and November 6, 1997.  
"Left knee pain," by itself, is not a disability for the 
purposes of service connection.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board acknowledges that a March 1986 
orthopedic clinical record notes a diagnosis of "probable" 
degenerative joint disease of the left knee.  This diagnosis, 
however, was never confirmed or continued in the veteran's 
medical records.  Furthermore, X-rays taken of the veteran's 
left knee between March 1986 and January 2005 were all 
normal.  See VA Clinical Records and X-ray Reports dated 
March 5, 1986, February 26, 1992, March 31, 1992, May 12, 
1995, December 2, 1997, and December 1, 1998.

In January 2005, the veteran underwent an MRI of the left 
knee.  The report indicates findings of degenerative changes 
of the left knee.  In April 2005, a VA examiner relied on 
these findings in providing a diagnosis of "symptomatic left 
knee with mild degenerative arthritis."  The examiner also 
provided an opinion regarding the etiology of the veteran's 
current left knee disability based on an interview with the 
veteran, a physical examination, and a review of the 
veteran's claims folder, including service medical records.  
Specifically, following a review of the veteran's records, 
the examiner indicated that the veteran's in-service injury 
was "acute," and did not result in a "chronic knee 
condition."  The examiner also noted that a clinical 
examination of the veteran's left knee at a December 1988 VA 
examination was normal.  Therefore, in light of the lack of 
clinical evidence of degenerative changes until January 2005, 
it was the examiner's opinion that "it is less likely than 
not that the veteran's current left knee condition is due to 
his military service."  

The Board notes that many of the veteran's post-service 
medical records were not associated with the claims folder 
until after the April 2005 VA examination.  Nevertheless, the 
Board finds the opinion provided in this report probative as 
to the issue of a medical nexus.  In this regard, the veteran 
reported at the April 2005 VA examination that he was seen 
for recurrent symptoms of left knee pain and instability 
since the 1980s, but that treatment for something other than 
knee pain did not occur until recently (examiner noted that 
an orthotic sleeve was prescribed in January 2005).  Such 
statements are consistent with the contemporaneous medical 
evidence of record which, as already discussed, show normal 
clinical evaluations of the veteran's left knee with a 
diagnosis of left knee pain until January 2005.  Under these 
circumstances, it is difficult to conclude how a review of 
the veteran's VA medical records would significantly alter 
the VA examiner's April 2005 conclusions.  Thus, the April 
2005 VA examination report and medical opinion remains 
probative to the Board's determination.

In addition to the negative VA nexus opinion, the Board finds 
that evidence of an intercurrent left knee injury weighs 
against the veteran's claim.  Post-service medical records 
show that the veteran's left knee was struck by a moving 
vehicle in March 1992.  See VA Emergency Department Record 
dated March 31, 1992.  Although there is evidence of 
complaints of left knee pain prior to these injuries, the 
Board finds additional injury to the left knee pertinent in 
light of the significant period of time between the veteran's 
in-service injury and the first evidence of degenerative 
arthritis.  

The Board has considered the veteran's own lay statements 
that his left knee degenerative arthritis is related to his 
in-service left knee injury.  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered such lay evidence in 
accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), it cannot be considered competent evidence.  

The Board has also considered the veteran's assertions that 
he has experienced left knee problems since service as such 
lay evidence is relevant to the issue of continuity of 
symptomatology.  Despite a lack of contemporaneous evidence 
of left knee problems prior to March 1986, the Board finds 
the veteran competent to report that he has experienced left 
knee pain since his 1978 in-service injury.  However, as 
discussed above, these complaints of pain were not associated 
with a clinical diagnosis of a disability or disease until 
January 2005.  See Sanchez-Benitez, supra.

Moreover, despite the veteran's competency to report left 
knee pain since service, the Board finds that these 
statements are not credible.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Buchanan, supra.

In adjudging the credibility of the veteran's assertions of 
continuity of symptomatology since service, the Board notes 
that he failed to make any mention of left knee pain at his 
September 1978 separation examination.  Additionally, when 
the veteran applied for VA benefits in November 1979 he made 
no mention of any left knee disability, despite recent 
statements that he was experiencing left knee pain at such 
time.  In fact, it was not until October 1988 that the 
veteran first applied for VA compensation for a left knee 
disorder.  The timing of this claim is relevant in light of 
evidence that he was involved in a relatively serious on-the-
job accident in June 1985 in which he was pinned/crushed 
between two trucks with trailers.  This accident resulted in 
numerous injuries, including a fractured skull, loss of 
consciousness, extensive facial injuries, and paralyzation of 
the left side of his body.  See December 1988 VA Examination 
Report; see also Dr. Carr Treatment Report dated February 6, 
1987.  Although no specific injury to the left knee is 
mentioned in the veteran's medical records, there is some 
indication that the left side of his body was injured.  
Finally, despite reportedly seeking treatment at VAMCs in 
Florida and Texas in the years immediately following service, 
attempts to locate these alleged records yielded negative 
results.  The Tampa VAMC system reported that there was no 
record of the veteran in its system and the Dallas VAMC 
system was unable to locate any record of appointments except 
for the year 1988.  The Board finds the above evidence 
directly contradicts the veteran's lay statements of record 
regarding left knee problems since service, thereby rendering 
such statements not credible.

It therefore appears that the first evidence of left knee 
problems/pain following service is March 1986.  This is 
nearly a decade following service.  The Board concludes that 
such evidence weighs against the veteran's claim.  .  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue).

In sum, the competent and credible evidence of record 
demonstrates that the veteran experienced an acute left knee 
injury during service.  Approximately ten years following 
service, and less than one year after an accident which 
paralyzed the left side of his body, he began to experience 
left knee pain without pathology.  Subsequent to another left 
knee injury in 1992 and more than a decade of continued 
complaints of pain, the veteran was diagnosed with 
degenerative arthritis in 2005.  Such disability, according 
to the probative April 2005 VA examination report, is less 
likely than not related to the veteran's acute in-service 
injury.  

With consideration of the probative VA examiner's report, the 
length of time following service prior to evidence of left 
knee problems, an intercurrent left knee injury prior to a 
diagnosis of degenerative arthritis, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that a preponderance of the evidence 
is against the veteran's claim of service connection for a 
left knee disorder.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Leukocytosis

The veteran contends that he is entitled to service 
connection for leukocytosis as secondary to radiation 
exposure during service.  His current medical records show 
that he has a history of stable, mild, chronic luekocytosis.  
See, e.g., Primary Care Clinic Note dated June 29, 2004.  

Leukocytosis is defined as an "increase in the number of 
leukoctyes [white blood cells] in the blood."  Dorland's 
Medical Illustrated Dictionary, 1021 (30th ed. 2003).  As 
noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  Leukocytosis is a 
laboratory finding.  As such, it is not a disability within 
the meaning of the law granting compensation benefits.  The 
Board has carefully reviewed the evidence of record, 
including the veteran's February 2005 statement that his VA 
doctor noted that he had "leukemia mild and stable."  
However, there is no competent medical evidence of any 
symptoms, clinical findings, disease or disability associated 
with the veteran's leukocytosis.  Leukemia is not a simple 
diagnosis; therefore, in the absence of any supporting 
evidence in the veteran's medical records, the veteran's 
February 2005 lay statement is insufficient to establish a 
diagnosis.  See Espiritu, supra; see also Jandreau v. 
Nicholson, No. 2007-7029 (Fed. Cir. July 3, 2007).

The Board acknowledges that chronic leukocytosis is present; 
however, despite such finding, the record does not contain 
competent evidence of disability manifested by or related to 
leukocytosis.  In the absence of proof of a current 
disability from leukocytosis, service connection for 
leukocytosis is not warranted.  Id.


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for traumatic 
organic brain syndrome (claimed as radiation burns on the 
front of the brain), to include as secondary to radiation 
exposure, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and to this extent the claim is granted.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for leukocytosis is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


